PECK, C. J.
In a criminal case, if the State relies upon a confession of the defendant to show his guilt, he is entitled, on cross-examination, to bring out all that- was said, at the same time, on the same subject. — Greenleaf Ev. I vol. §• 218. If the coart refuses to permit this, it is an error, for which the conviction will be reversed.
In this case the State relied mainly on the confession of the accused, made to the owner of house, in regard to a gun which was in the house at the time it was broken and entered, and which gun defendant said he had sold to one Phillips, to whose house the defendant and the witness went and recovered the gun. This confession was made in the road, a few miles from Selma, where witness and a Mr. Cater met the defendant.
On cross-examination, defendant’s counsel asked the witness to state all the defendant said at the time the witness and Mr. Cater met the defendant in the road, and asked defendant where his gun was. Without any objection, on the part of the prosecuting attorney, as far as the bill of exceptions shows, the court, of its own motion, refused to allow the witness to state all that the defendant said at the time referred to, and he excepted.
We think the court should have suffered this question *269to be answered. It referred to what tbe defendant said, at the same time and place at which his confession was made, and, fairly interpreted, to the same subject-matter. It was proper that the jury should have the entire confession before them, otherwise injustice might be dpne to the defendant.
Although juries are not bound to give the same credit to every part of a defendant’s confession, but may believe that whieh makes against him; and disbelieve that which makes for him, yet he has a right to have it all before the jury, that it may all be considered together. Eor these reasons too great strictness ought not to be observed in limiting the examination of witnesses in such cases. Eor, if any thing is stated that does not properly refer to the subject-matter of the confession, it can be excluded on the objection of the prosecuting attorney.
Let the judgment be reversed, and the cause remanded for a new trial.